Title: From George Washington to Major General Charles Lee, 26 February 1776
From: Washington, George
To: Lee, Charles



Cambridge 26th Feby 1776

I received your esteemed favor of the 14th Instant, which gave me great pleasure being impatient to hear from you—I rejoice to find that you are getting better, & Coud not avoid Laughing

at Capt. Parkers reasons for not putting his repeated threats into execution.
I take notice of your intended dispositions for defence, which I request you will loose no time in putting into execution—as from many Corroborating accounts I have receivd the enemy Seem to prepare for their departure from Boston, they have removed the two Mortars from Bunkers hill & Carried them with a great part of their heavy brass Cannon on board their ships; they have taken all the topsail vessels in the Harbour, into the Service. they are ready waterd & their Sails bent, all this Show, may be but a feint, but if real, & they Should Come your way, I wish you may be prepared to receive them—if I find that they are in earnest and do go Off, I will immediatly Send you a reinforcemt from this Camp, & if necessary March the Main body to your assistance as Circumstances may require—I Shall Keep a good watch on their motions & give you the Speediest information possible—Leechores point is now very Strong I am Sending Some heavy Cannon thither, the platform for a Mortar is prepareing to be placed in the works there, another at Lambsdam, & we are makeing the necessary dispositions to posses our Selves of Dorchester hill, which must bring them out if any thing will—if they do not interupt us in that wor⟨k⟩ I shall be Confirmed in my Opinion, that they mean to Leave the town, a little time must now determin whether they are resolved to mentain their present ground, or Look out for another post—I will now return to your Letter.
the account you give of our New york Bretheren is very Satisfactory—I shoud be glad to Know, how many men you are likely to have, that you Can depend upon remaining with you. I very much fear, that the Sailing of Clinton, will Ke⟨ep⟩ back those you expected from Pensylvania—Let me hear from you upon this & every thing else that Concerns you, as Soo⟨n⟩ & as often as you possibly Can—I shall pay due attention to your reccommendations of Captain Smyth & Capt. Badla⟨m⟩ with respect to the Canada expedition, I assure you that it was not my intention to propose your going there I only meant what I thought woud happen, that the Congre⟨ss⟩ woud make you that proposal. I am now of opinion, tha⟨t⟩ you will have work enough upon your hands where you are and I make no doubt but your

presence will be as necessary there, as it would be in Canada—I am glad that Colonel Ritzema is gon to Congress, & hope they will expedite an Army thither, not only to preserve what we have allready got, but allso to possess ourselves of Quebec before it Can be reinforced from Europe or elswhere—it is an object of Such vast importance, that it will be madness, not to Strain every Sinew for effecting that purpose, I am in Some pain for our Little fleet, as I am informed, that the Asia & Phœnix are Saild in quest of them. you doubtless had good reasons for the appointment you mention to have made, as it is temporary, it Can have no bad effect. I am with great regard &c.
